--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO THE
EMPLOYMENT AGREEMENT
FOR ALMA SHUCKHART




THIS AMENDMENT executed on this         27th      day of         
September            , 2007 by and between the TIB Financial Corp. (the “Holding
Company”), TIB Bank (the “Bank”), and Alma Shuckhart (the “Executive”).


On  March 1, 2004, the Company and Executive executed the EMPLOYMENT AGREEMENT
by and between TIB Financial Corp. (the “Holding Company”), TIB Bank of the Keys
(the “Bank”), and Alma Shuckhart (the “Executive”).


The undersigned hereby amends, in part, said Agreement for the purpose of
changing the Position and Duties; Records, Term, and Compensation sections of
the Agreement.


 Section 2 of the Agreement shall be amended to reflect as follows:
2.  Position and Duties; Records.  During the term of this Agreement, the
Executive shall serve as Senior Executive Vice President & President of the
Southwest Florida Market of the Bank, and shall undertake such duties,
consistent with such titles, as may be assigned to him from time to time by the
President and Chief Executive Officer of the Bank or Holding Company and/or
Boards of Directors of the Holding Company and the Bank (collectively referred
to as the “Board”), including serving on Board committees as appointed from time
to time by the Board, and assisting in keeping the Company in compliance with
applicable laws and regulations.  In performing his duties pursuant to this
Agreement, the Executive shall devote his full business time, energy, skill and
best efforts to promote the Company and its business and affairs; provided that,
subject to Sections 10, 12 and 13 of this Agreement, the Executive shall have
the right to manage and pursue personal and family interests, and make passive
investments in securities, real estate, and other assets, and also to
participate in charitable and community activities and organizations, so long as
such activities do not adversely affect the performance by Executive of his
duties and obligations to the Company.  Upon termination of the Executive’s
employment for any reason, he shall resign as a director of the Holding Company
and the Bank (if he is then serving in such capacity).  All files, records,
documents, manuals, books, forms, reports, memoranda, studies, data,
calculations, recordings or correspondence, in whatever form they may exist, and
all copies, abstracts and summaries of the foregoing, and all physical items
related to the business of the Company, its affiliates and their respective
directors and officers, whether of a public nature or not, and whether prepared
by Executive or not, are and shall remain the exclusive property of the Company,
and shall not be removed from their premises, except as required in the course
of providing the services pursuant to this Agreement, without the prior written
consent of the Company.  Such items shall be promptly returned by the Executive
on the termination of this Agreement or at any earlier time upon the request of
the Company.
.


Section 3 of the Agreement shall be amended to reflect a follows:


3.  Term:  The initial term of employment pursuant to this Agreement shall be
for a period of three years, commencing with the date set forth in Section 1 and
expiring (unless sooner terminated as otherwise provided in this Agreement or
unless otherwise renewed or extended as set forth herein) on the third
anniversary of this Agreement, which date, including any earlier date of
termination or any extended expiration date, shall be referred to as the
“Expiration Date”.  Subject to the provisions of Section 8 of this Agreement,
the term of this Agreement and the employment of the Executive by the Company
hereunder shall be deemed automatically renewed for successive periods of two
years each on each anniversary date of this Agreement, until the Executive
receives written notice that the term of this Agreement will not be
automatically renewed.  In the event of the Executive’s receipt of such notice
from the Company that the term of this Agreement will not be renewed, the term
of this Agreement shall end on the anniversary of this Agreement occurring two
years after the anniversary date first occurring after the date such notice is
given.  As an illustration of the foregoing, if such notice were given by the
Company to the Executive on a date in 2005 before the anniversary date of this
Agreement, then the term of this Agreement would end on the anniversary date of
this Agreement in 2007.  If notice were given by the Company to the Executive on
a date in 2005 after the first anniversary date of this Agreement, then the term
of this Agreement would end on the anniversary date in 2008. After termination
of the employment of the Executive for any reason whatsoever, the Executive
shall continue to be subject to the provisions of Sections 10 through 17,
inclusive, of this Agreement; provided, however, that the Executive shall not be
subject to the provisions of Section 12 where the employment of the Executive is
terminated pursuant to Section 8(e), or where the term of employment is not
renewed pursuant to this Section 3.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 4 of the Agreement shall be amended to reflect a follows:
 
          4.  Compensation:  4 (a).  A base annual base salary of $210,000.00 as
of the date of amendment, such annual salary to be subject to increase
thereafter as the Board in its discretion shall determine.  The foregoing salary
shall be payable in such periodic installments consistent with other employees
of the Bank.
 
 
 
 
 
TIB FINANCIAL CORP.
 
TIB BANK OF THE KEYS
 
By: 
 /s/ Edward V. Lett
 
By: 
 /s/ Michael Carrigan
 
Edward V. Lett
President and Chief Executive Officer
   
Michael Carrigan
President and Chief Executive Officer
       
 
 
       
“EXECUTIVE”
 
       
 /s/ Alma Shuckhart
       
Alma Shuckhart, individually
 
   
Address: 
         

 
 



--------------------------------------------------------------------------------

